Citation Nr: 0929062	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1954 to May 1975.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida denied the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
this hearing is of record.

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, which is rated as 40 percent disabling, sarcoidosis, 
which is rated at 30 percent disabling, stage III hallux 
limitus which is rated as 10 percent disabling, tinnitus, 
which is rated as 10 percent disabling, and for scar, which 
is rated as zero percent disabling.

2.  The Veteran has a combined service-connected rating of 70 
percent.  

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002);          38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R.      §§ 
3.340, 3.341, 4.16 (2008).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service connected disabilities.             38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: bilateral hearing loss, which is 
rated as 40 percent disabling, sarcoidosis, which is rated at 
30 percent disabling, stage III hallux limitus which is rated 
as 10 percent disabling, tinnitus, which is rated as 10 
percent disabling, and for scar, which is rated as zero 
percent disabling.  The combined rating for the service-
connected disabilities is 70 percent.  As such, the Veteran 
meets the criteria for consideration for entitlement to TDIU 
on a schedular basis because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it 
must be found that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected hearing loss, sarcoidosis, stage III hallux 
limitus, tinnitus and scar.

A review of the evidence of record reveals that the Veteran 
retired from his last employment in 1998.  The VA examiner, 
in May 2009, specifically addressed the effect of the 
Veteran's service connected disabilities on employment.  The 
examiner noted that if the Veteran were employed, his health 
conditions would cause decreased mobility and lack of 
stamina.  The examiner also determined that the Veteran's 
health conditions would have no impact in sedentary 
occupational activities, and he could also perform 
occupational activities requiring light to occasionally 
moderate exertion.

In the examination report, the examiner noted that multiple 
non-service-connected disabilities would likely impact his 
employment activities.  The Veteran also has diagnoses of 
history of pulmonary embolism, hematuria, high blood 
pressure, bilateral degenerative joint disease of the knees, 
type 2 diabetes, shingles, hyperlipidemia, and bilateral 
carpal tunnel syndrome.  In light of the fact that the 
Veteran is taking coumadin for his history of pulmonary 
embolism, the examiner further noted that the Veteran's use 
of chronic anticoagulation, would preclude occupations with 
high risk of serious traumatic injury.

Based on the May 2009 opinion of the VA examiner, the Board 
finds that the Veteran's service-connected disabilities do 
not preclude him from securing and following a substantially 
gainful occupation.  The examiner's opinion is persuasive as 
it has support in the record.  Previous VA examiners, in 
January 2006 and March 2006, came to similar conclusions in 
connection with the Veteran's hearing and pulmonary problems, 
respectively.  Specifically, the January 2006 audiology 
examiner noted that the Veteran would work best in a one on 
one or small work group with decreased background noise.  The 
March 2006 respiratory examiner found that there was no 
physical impairment from a pulmonary standpoint to exclude 
the Veteran from securing and maintaining work.  There has 
been no finding by a medical professional, and the evidence 
does not indicate, that the Veteran has been unable to secure 
or follow a substantially gainful occupation solely as a 
result of service-connected disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Rather, the record shows that the 
Veteran retired from employment in 1998.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A.            § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
December 2005, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for TDIU, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating in a letter dated in June 2007.  While this 
letter was sent after the May 2006 decision, the Board 
determines that the Veteran is not prejudiced.  Since the 
claim is being denied, any such effective date questions are 
moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Thus, any error or deficiency in this regard is harmless, and 
not prejudicial. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for TDIU, and the duty to 
assist requirements have been satisfied.  All available 
service treatment records were obtained.  A VA examination 
was performed in 2009 addressing the Veteran's employability.  
VA treatment records were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to TDIU is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


